Case: 10-31185     Document: 00511712999         Page: 1     Date Filed: 01/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2012
                                     No. 10-31185
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KEYNEL KNIGHT,

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CV-4721


Before WIENER, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Petitioner-Appellant Keynel Knight, Louisiana prisoner # 483673, appeals
the dismissal of his application for a writ of habeas corpus challenging his 2004
conviction of second degree murder. Knight contends that trial counsel rendered
ineffective assistance by interfering with his right to testify in his own behalf at
trial, and that the federal district court erred in failing to develop the record as
to this issue.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 10-31185   Document: 00511712999      Page: 2   Date Filed: 01/04/2012

                                   No. 10-31185

        As Knight’s ineffective-assistance claim was adjudicated by the state court
on its merits, the district court’s review was limited to the record before the state
court. See Cullen v. Pinholster, 131 S. Ct. 1388, 1398-1402 (2011). Knight’s
conclusional and self-serving contentions in the state court are insufficient to
carry his burden of showing that the state court’s rejection of this claim was
contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States, or that
it resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented. See 28 U.S.C. § 2254(d). The judgment
is
        AFFIRMED.




                                         2